Citation Nr: 1504746	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-03 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for a heart disorder, to include atrial fibrillation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to March 1965.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as his Virtual VA and VBMS folders.  But for a copy of the November 2013 hearing transcript, the records currently in his electronic VA files are duplicative of the information contained in the paper claims folder.  

In a January 2011 statement, the Veteran raised the issue of entitlement to service connection for skin cancer.  There is no indication in the record currently available to the Board that the Agency of Original Jurisdiction (AOJ) has considered this matter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for prostate cancer, bladder cancer, colon polyps, and a heart disorder, to include atrial fibrillation.  He contends that these conditions are causally related to his exposure to Agent Orange during his tour of duty aboard the U.S.S. Lynde McCormick, which operated in the waters offshore Vietnam.  

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to further consideration.  

As a preliminary matter, the Board notes that the Veteran concedes that his service did not involve duty or visitation in the Republic of Vietnam during the Vietnam era.  Additionally, the record contains no indication, nor has the Veteran alleged, that the U.S.S. Lynde McCormick was present in the inland waters of Vietnam during his tour of duty aboard that ship.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Rather, the Veteran contends that he was exposed to airborne herbicides while serving on the signal bridge of the U.S.S. Lynde McCormick as she operated in the waters offshore Vietnam, including DaNang Harbor.  

A review of the record indicates that in December 2009, the service department confirmed that the Veteran had served aboard the U.S.S. Lynde McCormick (DDG-8), and that the ship had been in the official waters of Vietnam during the following dates:  April 24 to May 3, 1963; August 4 to September 3, 1964; September 9 to 14, 1964; September 26 to October 6, 1964; October 27 to November 4, 1964; and December 23 to December 31, 1964.  

Despite this evidence and the Veteran's contentions, the RO has not yet associated a copy of the U.S. Army and Joint Services Records Research Center's (JSRRC's) May 2009 Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era with the record on appeal.  This should be accomplished on remand.  See VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, § 1.H.28.h, Developing Claims Based on Service Aboard Ships Offshore the RVN.  

In addition, the Veteran reports receiving medical care at the VA Medical Center (VAMC) in Alexandria, Louisiana, and the VA Outpatient Clinic in Jennings, Louisiana, for the period from 1997 to the present.  He has asked VA to obtain these records in support of his claims.  The record shows that the RO reviewed VA clinical records for the period from September 1998 to June 2010 electronically.  These records, however, were not made available for the Board's review.  Under these circumstances, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the May 2009 JSRRC Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era and associate it with the record on appeal.  

2.  Obtain clinical records from the Louisiana VAMC and the Jennings VA Outpatient Clinic for the period from 1997 to the present and associate them with the record on appeal.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After undertaking any additional development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


